DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Claim Status
Claims 1-7, 9-11, and 13-18 are pending. 
Claims 8 and 12 were previously cancelled.
Claims 1-7, 9-11, and 13-18 have been examined.
Claims 1-7, 9-11, and 13-18 are rejected.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This rejection is reiterated from the previous Office Action.
Claim 1-7, 9-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Went et al. (US Patent Application Publication 2006/0252788 A1, Published 11/09/2006) in view of Pilgoankar et al. (US Patent Application Publication 2010/0215740 A1, Published 08/26/2010) as evidenced by Oshlack et al. (US Patent 6306438 B1, Published 10/23/2001).
The claims are directed to a modified release liquid suspension composition comprising anti-Alzheimer’s agent such as memantine hydrochloride, an ion exchange resin such as a sulfonated 
Went et al. teach compositions comprising an NMDAr antagonist such as memantine and an ACheI such as donepezil formulated as a suspension for oral delivery (prior art claims 1 and 6-9). In a preferred embodiment sustained release memantine hydrochloride pellets containing microcrystalline cellulose (excipient) have a coating of Surelease (paragraphs 0110 and 0112).  The dissolution profile shows release of memantine for at least 4 hours (Figures 2A-2C). Oshlack et al. teach Surelease is an aqueous dispersion of ethyl cellulose (column 23, lines 13-15). 
Went et al. lacks a teaching wherein the modified release units comprise an ion exchange resin.
Pilgaonkar et al. teach various ion exchange resins can be employed for taste masking memantine such as copolymer of methacrylic acid or polystyrene sulfonic acid crosslinked with divinylbenzene; wherein memantine hydrochloride becomes bonded (complexed) to the resin (paragraph 0029).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the ion exchange resin of Pilgaonkar et al. to the pellets of Went et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide taste-masking of the memantine hydrochloride. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that Pilgaonkar et al. teaches the composition is a solid oral dosage form and teaches away from oral liquid compositions, this teaching is in contrast to instant invention and Went et al. Applicant’s argument has been fully considered but found not to be persuasive. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those 
Applicant also argues the instant use of the ion resin exchange is for the purpose of modifying release, taste-masking, and prevent leaching of the active through the coating. Applicant’s argument has been fully considered but found not to be persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that the instant invention is directed to a composition that includes a solvating agent, whereas there is no solvating agent taught by Pilgaonkar et al. Applicant’s argument has been fully considered but found not to be persuasive. It is noted that the features upon which applicant relies (i.e., solvating agent) are not recited in the rejected claim(s).  Although the claims are interpreted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant finally argues that impermissible hindsight is used to combine the teachings of Went et al. and Pilgaonkar et al. Applicant’s argument has been fully considered but found not to be persuasive.In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the foregoing reasons the rejection is maintained.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617